PER CURIAM.
George Zapetis appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The defendant’s booking record indicates:
August 18, 1994 — The defendant was booked into jail on charges in case number 94-28007 and released the same day.
August 22, 1994 — The defendant was arrested and booked on new charges and pretrial release was revoked in ease number 94-28007.
September 16, 1994 — The defendant was released on bond.
November 3, 1994 — The defendant was charged with several new offenses and ca-pias warrants in ease number 94-28007.
August 9, 1995 — The defendant was released.
September 7, 1995 — The defendant was booked on a new ease and warrants in case number 94-28007.
April 2, 1996 — The defendant was sentenced on all pending cases.
While defendant was credited for 209 days for his incarceration from September 7, 1995 until April 2,1996, he argues he is entitled to additional credit for the time earlier served. Upon our independent review of the record, and the state’s concession that recalculation is appropriate, we agree. We remand for the trial court to reconsider and recalculate the credit due for time served.
Reversed and remanded.